Citation Nr: 9913351	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  99-05 549	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the March 17, 1998, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from September 1944 to January 1946. 


FINDINGS OF FACT

1.  The Board entered a final decision which denied increased 
evaluations for two service-connected disabilities on October 
15, 1996; a notice of disagreement was received by the VA 
with respect to that claim on December 9, 1992; and the 
veteran's attorney was retained on February 10, 1997, to 
appeal the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).

2.  An additional written fee agreement signed by the veteran 
and his attorney on March 17, 1998 provides that 20 percent 
of any past-due benefits was to be paid by the VA to the 
veteran's attorney.

3.  A rating decision dated in December 1998 resulted in 
past-due benefits being payable to the veteran for the period 
of time between June 29, 1992 and December 15, 1998, based on 
an increased evaluation from 20 percent to 60 percent for 
left sciatic nerve neuritis.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits pursuant to the March 17, 1998, attorney fee 
agreement have been met for the period of time between June 
29, 1992, and December 15, 1998, for the increased evaluation 
from 20 percent to 60 percent for left sciatic nerve 
neuritis.  38 U.S.C.A. §  5904 (West 1991); 38 C.F.R. 
§ 20.609 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board promulgated a decision on October 15, 
1996 with respect to the veteran's claims for an increased 
evaluation for residuals of a shell fragment wound of the 
left thigh with muscle damage to Muscle Group XIV, evaluated 
as 30 percent disabling and an increased evaluation for 
neuritis of the left thigh sciatic nerve, then currently 
evaluated as 20 percent disabling.  A notice of disagreement 
pertaining to that decision was received by the RO in 
December 1992.  The record also reflects that the veteran and 
his attorney entered into an attorney fee agreement on 
February 10, 1997, to appeal the Board's decision to the 
Court.  The veteran and his representative subsequently 
entered into an additional attorney fee agreement on 
March 17, 1998, to continue representation of the veteran 
before the VA following the Court's action.  That agreement 
provided that 20 percent of past-due benefits was to be paid 
by the VA to the veteran's attorney for that representation.  

Based on this evidence, the Board finds that the March 17, 
1998, attorney fee agreement satisfies the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.  

As indicated above, the veteran appealed the Board's decision 
to the Court, and in an Order dated October 24, 1997, the 
Court granted the parties' joint motion to vacate the Board's 
decision and remand the case to the BVA for additional 
action.  The Board then remanded the case to the RO for 
additional development in July 1998.  Following completion of 
the requested development, a December 1998 rating decision 
continued the evaluation of 30 percent for residuals of a 
shell fragment wound of the left thigh with damage to Muscle 
Group XIX, and increased the evaluation for left sciatic 
nerve neuritis from 20 percent to 60 percent between the 
period of time from June 29, 1992, to the date of the rating 
decision, December 15, 1998.  As such, the Board finds and 
concludes that attorney fees based on past-due benefits are 
payable by the VA for the increased evaluation from 
20 percent to 60 percent for left sciatic nerve neuritis 
between June 19, 1992, and December 15, 1998.  The Board also 
notes that the rating decision also assigned a total 
evaluation based on individual unemployability due to 
service-connected disabilities, on May 13, 1996.  

A March 1999 letter from the RO to the veteran and his 
attorney indicated that the maximum amount of past-due 
benefits resulting from the December 1998 rating decision had 
been computed at $55,722, and that 20 percent of that amount, 
$11,144.40, had been withheld as representing the maximum 
attorney fee payable for those past-due benefits.  However, 
it would appear that the attorney fees payable would be less 
than the maximum amount withheld by the RO because the total 
amount of past-due benefits included the award of the total 
evaluation based on individual unemployability, whereas the 
veteran's attorney is entitled to attorney fees only based on 
the increased evaluation from 20 percent to 60 percent 
assigned for left sciatic nerve neuritis between June 29, 
1992, and December 15, 1998.  In this regard, the Board would 
observe that the issue of entitlement to a total evaluation 
based on individual unemployability has not been the subject 
of a BVA decision.  Consequently, the RO will need to 
recalculate the amount of attorney fees payable to the 
veteran's attorney.


ORDER

Attorney fees from past-due benefits for the period of time 
between June 29, 1992, and December 15, 1998, for the 
increased evaluation from 20 percent to 60 percent for 
neuritis of the left sciatic nerve may be awarded pursuant to 
the March 17, 1998, attorney fee agreement.


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


